DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 10, 11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 8, 15, and 17 are allowed for the reasons indicated in the remarks submitted August 31, 2021. They are persuasive over the prior art of record, Anderson et al 20170289754 and Savioli et al EP 3079381 A1. Claims 10-11 and 13-14 are allowed by virtue of being dependent on claim 8. Claim 16 is allowed by virtue of being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt US 20170067385 discloses a method for creating one or more zone based driver/vehicle behavior definitions.
Breed US 20080161986 discloses autonomous vehicle travel controls systems and methods.
Al-Ahmed US 6,384,740 discloses traffic speed surveillance and control system.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648